Case 4:20-cv-00020-LPR Document 23 Filed 09/23/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L., DIXON,
and CYNTHIA D’ ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
VS. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:

Check one:

iY I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.
[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiffs attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

 

 

 

 

[] I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.
Meo we Se Si C Ay i,
C Qe Suu 704 Shondish he
SIGNATURE ___ Mailing Address
(\ \ NG \ \AG. = WoL a 2) ) lL A \e hy ( { Ni | add y
PRINTED NAME Cicy, State and Zip

CNG nd G-Sup nso gma COW)

Date: q | (| , 2020 Email Address a
SOt SOF)
Telephone

 

 

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
Case 4:20-cv-00020-LPR Document 23 Filed 09/23/20 Page 2 of 5

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

 

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards-Act

for unpaid wages:
Check one:

I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff’s attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

 

 

 

[] I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.
iY Dad 1 Tur +e Creek cl.
SIGNATURE Mailing Address
Aletha Taylor Sherwood Se 7Y2O
PRINTED NAME ‘ City, State and Zip

Lee Taso 1900 yahoo.com

Date: 9 | [5 , 2020 Email Addregs
Bor 35 a-3)44
Telephone

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020

 
Case 4:20-cv-00020-LPR Document 23 Filed 09/23/20 Page 3 of 5

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
VS. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:
Check one:

 — Iconsent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff's attorney represent me and I intend to consult with other counsel, My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

 

 

 

 

 

 

 

[| I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.
C Nd btm aby tel A414 _ Gyrings LA
SIGNATURE | Mailing Address 4 ~
a . , ; Pinch
Qudy Kenda lL Litlexock, fy 1209
PRINTED NAME City, Statéand Zip
es . oT Biv
ay Ctoualerown 3F Chud + Cem
Date: +f 4D , 2020 EmailAddress 7
5pl- 565-5117
elephone

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
Case 4:20-cv-00020-LPR Document 23 Filed 09/23/20 Page 4 of 5

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ ABADEE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

[ was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:

Check one:

I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff's attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

 

 

 

 

 

 

 

 

 

 

 

[] T consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.

CM pn Wun 224) Bundle tout

IGNATURE | ) Mailing Address

Alen Muyo Y Swwod We TAZ0

PRINTEDNAME | \7 City, State and Zip

| | | AWA C5.
Date: O | , 2020 2 eo ts J WA)
elephone

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
Case 4:20-cv-00020-LPR Document 23 Filed 09/23/20 Page 5of5

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON )
and CYNTHIA D’ ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
VS. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:

Check one:

[\~ Iconsent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff’s attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

 

 

 

[] I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.
Atbrccl Mitek Pokey 032 rth Like Rok
SIGNATURE Mailing Address
bltred Mtehel| Ank 7alls
PRINTED NAME City, State and Zip

biggdoggam © Qtovhbow

Dates T-F —_, 2020 Email Address
SO/-R¢-S99F

Telephone

IF YOU WANT TOJOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
